Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 rejected under 35 U.S.C. 101 because
Claim 1:
Step 1: Claim 1 recites a method for performing a series of steps, and therefore is a process, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of “identifying, by one or more processors, speech of a user in audio data of the user”, “identifying, by one or more processors, feedback of one or more audience members of the user associated with the speech of the user”, “generating, by one or more processors, an assessment of the speech of the user, wherein the assessment is based at least in part on the feedback of the one or more audience members” and “generating, by one or more processors, a speech recommendation for the speech of the user based at least in part on the assessment of the speech” are recited at a high level of generality such that it could be practically performed by a human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“identifying…” and “generating…”). Other than reciting “by one or more processors” operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of “by one or more processors”.  The “processors” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “by one or more processors” This limitation is merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 8:
Step 1: Claim 8 recites a computer program product which is a statutory category of invention.
Step 2A, Prong One: Claim 8 recites an abstract idea of mental processes. In the claim, the functions of “identifying, by one or more processors, speech of a user in audio data of the user”, “identifying, by one or more processors, feedback of one or more audience members of the user associated with the speech of the user”, “generating, by one or more processors, an assessment of the speech of the user, wherein the assessment is based at least in part on the feedback of the one or more audience members” and “generating, by one or more processors, a speech recommendation for the speech of the user based at least in part on the assessment of the speech” are recited at a high level of generality such that it could be practically performed by a human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“identify…” and “generate…”). Other than reciting “a computer program product” and “computer readable storage media and program instructions stored on the one or more computer readable storage media” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 8 recites the additional elements “a computer program product” and “computer readable storage media and program instructions stored on the one or more computer readable storage media”.  The “computer program product” and “computer readable storage media and program instructions stored on the one or more computer readable storage media” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 8 recites the additional elements of “a computer program product” and “computer readable storage media and program instructions stored on the one or more computer readable storage media”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 15:
Step 1: Claim 15 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 15 recites an abstract idea of mental processes. In the claim, the functions of “identifying, by one or more processors, speech of a user in audio data of the user”, “identifying, by one or more processors, feedback of one or more audience members of the user associated with the speech of the user”, “generating, by one or more processors, an assessment of the speech of the user, wherein the assessment is based at least in part on the feedback of the one or more audience members” and “generating, by one or more processors, a speech recommendation for the speech of the user based at least in part on the assessment of the speech” are recited at a high level of generality such that it could be practically performed by a human.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas, which are evaluations and/or judgements (“identify…” and “generate…”). Other than reciting “a computer system”, “computer processors”, “computer readable storage media” and “program instructions” operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.  
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 15 recites the additional elements of “a computer system”, “computer processors”, “computer readable storage media” and “program instructions”. The “media”, “instructions”, “processor” and “system” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 15 recites the additional elements of “a computer system”, “computer processors”, “computer readable storage media” and “program instructions”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2-7, 9-14, and 16-20 inherit the same defects.
3.	Claims 8-14 recite computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media. The broadest reasonable interpretation of the claims drawn to a computer readable medium typically covers forms of non-transitory tangible medium and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium.  See MPEP 2111.01.  When the broadest reasonable interpretation of claims covers a signal per se, the claims are rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  Suggestion is to amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claims.  For example, a non-transitory tangible computer readable storage medium.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

5.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michaelis (2011/0282669).
As to claim 1, Michaelis teaches a method comprising: identifying, by one or more processors, speech of a user in audio data of the user ([5-15, 50]); identifying, by one or more processors, feedback of one or more audience members of the user associated with the speech of the user (Fig. 3; S345; abstract; [50]); generating, by one or more processors, an assessment of the speech of the user, wherein the assessment is based at least in part on the feedback of the one or more audience members (Fig. 3; S330; [58-59]); and generating, by one or more processors, a speech recommendation for the speech of the user based at least in part on the assessment of the speech (Fig. 3; S345; abstract; [47-50, 52-59]).
Claims 8 and 15 are rejected for the same reasons discussed above with respect to claim 1. Furthermore, Michaelis teaches computer readable storage media and program instruction stored on the computer readable storage media; a computer system comprises one or more computer processors  ([0065-0067]; claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (2011/0282669) of submitted prior art IPCOM000259942D (“Method and System for Dynamically Altering Story Lines of a Presentation Session Based on Audience Gestures/Reactions and Responses”).
As to claims 2, 9, and 16, Michaelis teaches determining, by one or more processors, characteristics of the speech of the user based at least in part on a voice analysis of the audio data ([14-16]). Michaelis does not explicitly discuss the method of claim 1, the computer program product of claim 8 and the computer system of claim 15, wherein determining, by one or more processor, properties of audience members, wherein the properties of the audience member include classifications based at least in part on collected data corresponding to respective audience members.
IPCOM000259942D teaches determining, by one or more processor, properties of audience members, wherein the properties of the audience member include classifications based at least in part on collected data corresponding to respective audience members (pages 2-3 – the system monitors if a few members from the audience are looking at the phones or looking away or looking at the presenter, or people falling asleep or talking to others; the system captures audience reactions such as gestures, facial expression, body language, audio responses, analyze the audience responses and audience reactions. The relevant clips/images are analyzed by a visual recognition service to classify audience behavior and gesture into engaged active participant).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of IPCOM000259942D into the teachings of Michaelis for the purpose of determining an action plan or a preferred story line to increase the engagement level and align the presentation with the interest of the audience.

6.	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (2011/0282669) and IPCOM000259942D in view of Blanco et al. (2018/0260724).
As to claims 3, 10, and 17, IPCOM000259942D teaches determining properties of audience members, wherein the properties of the audience member include classifications based at least in part on collected data corresponding to respective audience members (pages 2-3 – the system monitors if a few members from the audience are looking at the phones or looking away or looking at the presenter, or people falling asleep or talking to others; the system captures audience reactions such as gestures, facial expression, body language, audio responses, analyze the audience responses and audience reactions. The relevant clips/images are analyzed by a visual recognition service to classify audience behavior and gesture into engaged active participant). Michaelis and IPCOM000259942D do not explicitly discuss the method of claim 2, the computer program product of claim 9 and the computer system of claim 16, further comprising: predicting, by one or more processors, an event of the feedback of the one or more audience members based on the properties of the audience members.
Blanco teaches predictive audience feedback in real-time during content creation ([0001, 0041-0042]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Blanco into the teachings of Michaelis and IPCOM000259942D for the purpose of providing desired effects via providing of predictive audience feedback during content creation.

7.	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (2011/0282669) in view of  submitted prior art from “University of Pittsburgh”.
As to claims 4, 11, and 18, Michaelis teaches the method of claim 1, the computer program product of claim 8 and the computer system of claim 15, further comprising: correlating, by one or more processors, one or more segments of the speech of the user and one or more events of the feedback; and providing, by one or more processors, the speech recommendation to the user, wherein the speech recommendation is based at least in part on a correlated segment of speech and event of the feedback ([0006] – correlating speech of people who are learning to speak a foreign language obviously needs to speak the foreign language that they are learning and feedback about their pronunciation errors; and providing the guidance about how to improve the understandability of their speech is based on their speech and the feedback). Michaelis does not explicitly discuss a goal of the user. However, the people who are learning to speak a foreign language would obviously have a goal as to speak the foreign language better and improving with less pronunciation errors.
“University of Pittsburgh” teaches knowing audience members’ attitudes about a topic will help a speaker determine the best way to reach their goals (p. 2, Attitude toward topic).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of “University of Pittsburgh” into the teachings of Michaelis for the purpose of helping the speaker/user to determine the best way to reach their goals.

8.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (2011/0282669) in view of submitted prior art IPCOM000251582D (“Cognitive presentation assistant based on pattern matching of video feeds” Publication Date: November 13, 2017).
As to claims 5, 12, and 19, Michaelis does not explicitly discuss the method of claim 1, the computer program product of claim 8 and the computer system of claim 15, wherein identifying the feedback of the one or more audience members of the user associated with the speech of the user, further comprises: identifying, by one or more processors, one or more events of the one or more audience members, wherein the one or more events is based at least in part on facial expressions of the one or more audience members; and determining, by one or more processors, a sentiment of the audience based on the one or more events of the audience members.
IPCOM000251582D teaches using facial image processing to capture images of each audience member during live presentations or over web-based video feeds and map these images into different emotions (rolling of eyes, shaking head, nodding head, etc.) that is available to the presenter in real-time and providing real-time feedback to the presenter; detecting facial image snapshot to compare the facial expression and add point to each type of matches expression (e.g., confused, happy, angry, etc.) (pages 2-4).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of IPCOM000251582D into the teachings of Michaelis for the purpose of improving the current perceived feedback from the audience.

9.	Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (2011/0282669) in view of Bassemir et al. (US Patent 9,792,908) and Yotka et al. (US Patent 6,728,708).
As to claims 6, 13, and 20, Michaelis teaches the method of claim 1, the computer program product of claim 8 and the computer system of claim 15, further comprising identifying, by one or more processors, one or more segments the speech of the user associated with the one or more events and one or more quality dimensions, wherein the one or more quality dimensions are categories included in the assessment of the speech of the user ([0005] – talker’s emotional state, the desire to make a point quickly and whether the talker is making a conscious effort to speak in a listener-friendly manner); and P202004026US01Page 21 of 29generating, by one or more processors, a score for the one or more events and the identified one or more segments of the speech of the user and making recommendations to a speaker ([16-17, 47, 50, 52, 55, 60]).
Michaelis does not explicitly discuss converting, by one or more processors, one or more events of the feedback of the one or more audience members to textual data; generating, by one or more processors, a score for the one or more quality dimensions based at least in part on the one or more events and the identified one or more segments of the speech of the user.
Bassemir teaches analysis of whether the user is presenting information to the audience or engaging the audience in a conversation measured based on the audio speech data and/or text of the speech; the audio data converted to text using a speech to text tool or analysis; the speech delivery and audience feedback analyzed together to determine whether there is a give and take between the user and the audience. The analysis differentiate between speakers through text or audio analysis (col. 7, lines 21-39).
Yotka teaches sound level number provide feedback on the sound level being received; a sound level number below 10,000 or color changes in the sound level bar indicates to the user that microphone may need to be adjusted or moved closer to user’s mouth; a score of 0 to 35 is considered poor and the speech input so scored in not accepted; a score in the 60’s and 70’s is considered very good and if score remains low then the user may need to speak louder, speak more clearly and succinctly, or speak more slowly in order to improve score (col. 13, lines 37-57).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Bassemir into the teachings of Michaelis for the purpose of analyzing engaging the audience in a conversation measured based on text of the speech of the audience to determine the interaction between the user and the audience and incorporate the teachings of Yotka into the teachings of Michaelis for the purpose of improving quality dimension and helping speakers to reach their goals and involving the audience in order to keep their attention.

10.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelis (2011/0282669) in view of Yotka et al. (US Patent 6,728,708).
As to claims 7 and 14, Michaelis does not explicitly discuss the method of claim 1 and the computer program product of claim 8, wherein generating the speech recommendation for the speech of the user based at least in part on the assessment of the speech, further comprises: identifying, by one or more processors, a quality dimension with a score below a defined threshold value; and generating, by one or more processors, textual data that includes a recommendation for the user to perform that corresponds to the quality dimension, wherein performance of the recommendation increases the score of the quality dimension.
Yotka teaches sound level number provide feedback on the sound level being received; a sound level number below 10,000 or color changes in the sound level bar indicates to the user that microphone may need to be adjusted or moved closer to user’s mouth; a score of 0 to 35 is considered poor and the speech input so scored in not accepted; a score in the 60’s and 70’s is considered very good and if score remains low then the user may need to speak louder, speak more clearly and succinctly, or speak more slowly in order to improve score (col. 13, lines 37-57).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Yotka into the teachings of Michaelis for the purpose of improving quality dimension and helping speakers to reach their goals and involving the audience in order to keep their attention.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652